NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0925-17
                                                                A-1004-17


IN THE MATTER OF THE
NEW JERSEY PINELANDS
COMMISSION'S APPROVAL OF
NEW JERSEY NATURAL GAS'S
APPLICATION (NO. 2014-0045.001)
FOR THE INSTALLATION AND
OPERATION OF THE SOUTHERN
RELIABILITY LINK PROJECT,
COMMISSION RESOLUTION
PC4-17-10
______________________________

                Argued January 20, 2021 – Decided April 29, 2021

                Before Judges Yannotti, Haas, and Natali.

                On appeal from the New Jersey Pinelands Commission,
                No. 2014-0045.001.

                Daniel A. Greenhouse argued the cause for appellant
                Sierra Club (Eastern Environmental Law Center,
                attorneys; Daniel A. Greenhouse, on the brief).

                Paul Leodori argued the cause for appellant Pinelands
                Preservation Alliance (Law Offices of Paul Leodori,
                PC, attorneys; Amy Huber, on the brief).
            Kristina Miles, Deputy Attorney General, argued the
            cause for respondent New Jersey Pinelands
            Commission (Gurbir S. Grewal, Attorney General,
            attorney; Melissa H. Raksa, Assistant Attorney
            General, of counsel; Kristina Miles, on the brief).

            Dennis J. Krumholz argued the cause for respondent
            New Jersey Natural Gas Company (Riker, Danzig,
            Scherer, Hyland & Perretti, LLP, attorneys; Dennis J.
            Krumholz, of counsel and on the brief; Michael S.
            Kettler, on the brief).

PER CURIAM

      Sierra Club (SC) (A-0925-17) and Pinelands Preservation Alliance (PPA)

(A-1004-17) appeal from the final decision of the Pinelands Commission to

approve an application by New Jersey Natural Gas Company (NJNG) for the

construction and installation of a natural gas pipeline known as the Sou thern

Reliability Link (SRL) within the Pinelands Area. We address both appeals in

this opinion. For the following reasons, we affirm.

                                      I.

      In 2015, NJNG proposed the construction and installation of the SRL, an

approximately thirty-mile, thirty-inch intrastate high-pressure natural gas

transmission pipeline to service its existing customers in Burlington, Monmouth

and Ocean Counties. The proposed pipeline would connect NJNG's existing

natural gas system, which serves its customers in those counties, to a new


                                                                         A-0925-17
                                       2
interstate supply point located in Chesterfield and operated by Transcontinental

Pipeline Company (Transco).         The SRL would run eastward through

Chesterfield, North Hanover, Upper Freehold, Plumsted, Jackson, and

Manchester Townships.

      As proposed, a 12.1-mile section of the pipeline would cross the State-

designated Pinelands Preservation Area running through three municipalities in

Ocean County. That portion of the pipeline would be installed almost entirely

within existing rights-of-way and roads. The SRL would cross three Pinelands

Management Areas: (1) 10.45 miles in the Military and Federal Installation Area

on the federal military's Joint Base, McGuire-Dix-Lakehurst (Joint Base); (2)

1.42 miles in a Rural Development Area (RDA); and (3) 0.21 miles in a Regional

Growth Area (RGA). NJNG maintains a natural gas distribution system that

serves many of the buildings and facilities in the Joint Base's Lakehurst section.

Public Service Electric and Gas Company (PSE&G) services the larger

remaining section of the Joint Base.

      In April 2015, NJNG submitted an application to the Commission seeking

approval to construct and install a section of the SRL in the Pinelands Area.

NJNG also filed a petition pursuant to N.J.A.C. 14:7-1.4, seeking the Board's

approval to install and operate a natural gas pipeline "with a maximum operating


                                                                            A-0925-17
                                        3
pressure in excess of 250 psig [pounds per square inch gauge] within 100 feet

of any building intended for human occupancy" (the Safety Petition); and a

petition pursuant to the Municipal Land Use Law (MLUL), N.J.S.A. 40:55D-1

to -163, seeking a determination that the SRL is "reasonably necessary for the

service, convenience or welfare of the public," N.J.S.A. 40:55D-19, along with

an application to designate a "practicable" route for the pipeline pursuant to

N.J.S.A. 48:9-25.4 (the MLUL Petition).

      NJNG later revised the SRL's proposed route and submitted an amended

application to the Commission and amended petitions to the Board.            The

Commission's staff reviewed NJNG's amended application pursuant to the

coordinated permitting process in the Comprehensive Management Plan (CMP)

Rules, N.J.A.C. 7:50-4.81 to -4.85. The staff issued a "certificate of filing" in

December 2015, finding the SRL project was consistent with the minimum

standards of the CMP. Thereafter, the Commission's Executive Director sent a

letter to the Board dated March 10, 2016, stating that the project was consistent

with the CMP.     Various parties appealed to this court from the Executive

Director's determination.

      Meanwhile, in January 2016, the Board granted NJNG's petitions.

Addressing the MLUL Petition, the Board found that the proposed SRL pipeline


                                                                           A-0925-17
                                       4
was "reasonably for the service, convenience and welfare of the public pursuant

to N.J.S.A. 40:55D-19." The Board noted that the SRL was intended to provide

adequate supply, reliability and redundancy to the southern portion of NJNG's

service territory, which includes the Joint Base. Thereafter, the Board submitted

its record to the Commission, including all public comments and documents

submitted as part of its proceedings.1

      In November 2016, we issued our opinion in In re Petition of South Jersey

Gas Co. (SJG), 447 N.J. Super. 459, 465 (App. Div. 2016), a case in which

various parties had challenged the Commission's approval of a similar pipeline

proposed by South Jersey Gas Company, arguing that the Executive Director did

not have authority to issue a final decision on whether a particular use is

consistent with the minimum standards of the CMP. We held that only the

Commission had "the authority to render final decisions on CMP compliance

. . . in the coordinated permitting process." Id. at 477. Consequently, we

remanded the matter to the Commission with specific instructions on the manner




1
   PPA and SC have filed appeals from the Board's approval of the MLUL
Petition. The appeals are docketed under A-3666-15 and A-3752-15. PPA also
has appealed from the Board's approval of the Safety Petition. That appeal is
docketed as A-2876-15. In opinions filed this date, we affirm the Board's
decisions.
                                                                           A-0925-17
                                         5
in which further proceedings on the application should proceed. Id. at 478-79,

484.

       Following our decision in SJG, the Commission filed motions in the

pending appeals from the approval of the SRL so it could re-review NJNG's

amended application under the same procedural guidelines that we set forth in

SJG. We granted the motions, remanded the matters to the Commission, and

dismissed the appeals.

       At its meeting on June 9, 2017, the Commission adopted Resolution No.

PC4-17-10, which set forth its process for determining whether the SRL was

consistent with the CMP's minimum standards.             In the resolution, the

Commission stated it would incorporate the extensive record developed before

the Board on the MLUL and Safety Petitions into its own record.

       The Commission decided that it would not refer the matter to the Office

of Administrative Law (OAL) for an evidentiary hearing, finding that such a

hearing was unnecessary in view of the issues to be decided and extensive record

already developed. In addition, the Commission established a process for public

comment, and stated that a party could request an adjudicatory hearing if the

party had a statutory or constitutional basis for such a proceeding.




                                                                          A-0925-17
                                        6
      PPA and certain individuals (Daniel Caruso, Patricia Caruso, and Jean

Kovath) then filed requests with the Commission seeking an adjudicatory

hearing on NJNG's application. The Commission denied the requests finding

that the PPA and the individuals did not have a statutory or constitutional right

to an adjudicatory hearing. 2

      Thereafter, at a public hearing conducted in July 2017, forty-five

individuals, including representatives from SC and PPA, provided oral

comments on NJNG's application. The Commission also received 1319 written

comments on the application.

      On August 29, 2017, the Executive Director issued a report recommending

approval of NJNG's application with conditions to ensure the project would not

have any unanticipated adverse impacts on the Pinelands area. The report

addressed all public comments and recommended that the Commission find

NJNG's proposal was consistent with the minimum requirements of all relevant

CMP standards.




2
  PPA and the individuals have appealed from the denial of their hearing
requests. The appeals were docketed under A-0999-17 and A-1005-18. PPA
also has appealed from the adoption of PC4-17-10, and that appeal was docketed
as A-4997-16. In opinions also filed this date, we affirm the Commission's
adoption of PC4-17-10, and its decisions on the hearing requests.
                                                                           A-0925-17
                                       7
      While the matter was pending before the Commission, PPA and others

submitted separate letters to the Commission's ethics liaison officer and the State

Ethics Commission (SEC), asserting that Commissioners Alan Avery and Gary

Quinn should be disqualified from participating in the Commission's vote on

NJNG's application due to alleged conflicts of interest.       The SEC's acting

Executive Director determined that neither Commissioner had a conflict of

interest requiring recusal.

      On September 14, 2017, the Commission approved NJNG's application

for the construction and installation of the SRL through the Pinelands Area,

subject to conditions suggested by the Executive Director. The Commission

noted that it had reviewed the public's comments, the extensive evidentiary

record, and the Executive Director's recommendation report.

      The Commission found "ample evidence" demonstrating that the proposed

installation of the SRL, with the recommended conditions, was consistent with

the minimum standards of the CMP. The Commission memorialized its action

in Resolution No. PC4-17-27. The Commission also denied a motion to stay

installation of the SRL pending appeal. These appeals followed. In July 2020,

SC moved before this court for a stay of construction of the pipeline. We denied

the motion.


                                                                             A-0925-17
                                        8
      In its appeal, SC argues: (1) the SRL does not meet the CMP's minimum

standards for development and land use in a RDA of the Pinelands; (2) the

Commission arbitrarily and capriciously decided that the need for the pipeline

overrides the importance of protecting wetlands in the Pinelands; (3) the

Commission erred by finding that installation of the SRL in forested wetlands

and the removal of trees from that area will not result in a substantial impairment

to that area; (4) the Commission mistakenly relied on the Board's assessment of

the risks of potential pipeline accidents; and (5) the Commission erred by

finding that construction of the SRL will not have an irreversible adverse impact

on threatened and endangered species and their habitats.

      In its appeal, PPA raises the following arguments: (1) the Commission's

review process violated due process and the applicable laws; (2) the

Commission's approval of the SRL was invalid because two Commissioners

participated and voted on the application despite known conflicts of interest; and

(3) the Commission's approval of the SRL was arbitrary and capricious because

it violates the environmental protections in the Pinelands Protection Act

(Pinelands Act), N.J.S.A. 13:18A-1 to -29, and the CMP.

                                       II.




                                                                             A-0925-17
                                         9
      NJNG asserts that construction and installation of the portion of the SRL

in the Pinelands Area was completed in January 2020. NJNG therefore argues

that the issues that SC and PPA have raised on appeal are moot. It contends a

decision in favor of appellants would have no effect at this time and the appeals

should be dismissed.

      A matter is moot when the requested decision "can have no practical effect

on the existing controversy."    Redd v. Bowman, 223 N.J. 87, 104 (2015)

(quoting Deutsche Bank Nat'l Trust Co. v. Mitchell, 422 N.J. Super. 214, 221-

22 (App. Div. 2011)). Dismissal for mootness is appropriate when "a judgment

cannot grant effective relief." Caput Mortuum, LLC v. S & S Crown Servs.,

Ltd., 366 N.J. Super. 323, 330 (App. Div. 2004).

      Generally, our courts "do not resolve issues that have become moot due

to the passage of time or intervening events." Wisniewski v. Murphy, 454 N.J.

Super. 508, 518 (App. Div. 2018) (alteration in original) (quoting State v.

Davila, 443 N.J. Super. 577, 584 (App. Div. 2016)). However, "[i]n limited

instances, a court will address the merits of an appeal that has become moot

'where the underlying issue is one of substantial importance, [that is] likely to

reoccur but capable of evading review.'" Id. at 519 (quoting Zirger v. Gen.

Accident Ins. Co., 144 N.J. 327, 330 (1996)). Courts may "decline to dismiss a


                                                                           A-0925-17
                                      10
matter on mootness grounds in order to address an important matter of public

interest." Ibid.

      Since the portion of the SRL is the Pinelands Area has been constructed,

the issues that SC and PPA have raised on appeal are technically moot.

However, SC and PPA have raised issues of substantial importance. Moreover,

it is likely the same issues will be raised with regard to other applications, but

they would evade review under similar circumstances. Therefore, we will

address the issues raised by SC and PPA.

                                       III.

      PPA argues that the Commission's approval of NJNG's application should

be reversed because two Commissioners who participated in the decision

allegedly had disqualifying conflicts of interest. We are not persuaded by PPA's

argument.

      The Pinelands Act provides in pertinent part that members of the

Commission may not participate in matters in which the member has a financial

interest. N.J.S.A. 13:18A-17(a). The Act states that "[n]o member, officer,

employee, or agent of the commission shall take any official action on any

matter in which he has a direct or indirect financial interest . . . ." Ibid.

Furthermore, the New Jersey Conflict of Interest Law (COIL) states that:


                                                                            A-0925-17
                                       11
                  No State officer or employee or special State
            officer or employee should knowingly act in any way
            that might reasonably be expected to create an
            impression or suspicion among the public having
            knowledge of his acts that he may be engaged in
            conduct violative of his trust as a State officer or
            employee or special State officer or employee.

            [N.J.S.A. 52:13D-23(e)(7).]

      Moreover, N.J.A.C. 19:61-7.4, a regulation adopted pursuant to the COIL,

provides in part that:

                  (d) A State official must recuse himself or herself
            from an official matter if he or she has:

                          1. Any financial interest, direct or indirect,
                   that is incompatible with the discharge of the
                   State official's public duties; or

                          2. Any personal interest, direct or indirect,
                   that is incompatible with the discharge of the
                   State official's public duties.

                   (e) For purposes of (d) above, an incompatible
            financial or personal interest includes, but is not limited
            to . . . a leadership role in a professional or trade
            organization, which interest might reasonably be
            expected to impair a State official's objectivity and
            independence of judgment in the exercise of his or her
            official duties or might reasonably be expected to create
            an impression or suspicion among the public having
            knowledge of his or her acts that he or she may be
            engaged in conduct violative of his or her trust as a
            State official.



                                                                           A-0925-17
                                        12
      In addition, under the common law, a public official is disqualified from

participating in proceedings "in which the official has a conflicting interest that

may interfere with the impartial performance of his [or her] duties."

Paruszewski v. Twp. of Elsinboro, 154 N.J. 45, 58 (1998) (quoting Scotch

Plains-Fanwood Bd. of Educ. v. Syvertsen, 251 N.J. Super. 566, 568 (App. Div.

1991)). "The test for disqualification is fact-sensitive and depends on whether,

under the circumstances, a particular interest 'had the likely capacity to tempt

the official to depart from his sworn public duty.'" Thompson v. City of Atl.

City, 190 N.J. 359, 375 (2007) (quoting Van Itallie v. Borough of Franklin

Lakes, 28 N.J. 258, 268 (1958)).

      Here, the record shows that Avery was the uncompensated Director of the

Defense Enhancement Coalition (DEC), a non-profit advocacy group that works

with the Joint Base to ensure that the base remains vital to the federal Defense

Department and is not subject to closure. It appears that the DEC has supported

the construction of the SRL. The record also shows that Quinn served as a

member of the Lacey Township governing body when it passed a resolution

expressing its interest in having a new gas-fueled power plant constructed on

the site of the Oyster Creek nuclear power plant, which was being closed.




                                                                             A-0925-17
                                       13
      PPA and some members of the public asserted that Avery and Quinn had

disqualifying conflicts of interest which precluded them from participating in

the Commission's decision on NJNG's application. The Commission forwarded

the matter to the SEC for its review. Mark T. Holmes, the SEC's Acting

Executive Director, issued letters dated September 7, 2017, which stated that

neither Avery nor Quinn had any real or apparent conflict of interest that would

require their recusal from participating in the Commission's consideration of

NJNG's application for approval of the SRL.

      On appeal, PPA argues the Commission's decision must be reversed

because Avery and Quinn improperly participated in that decision.           The

Commission and NJNG contend, however, that the Pinelands Act only prohibits

members of the Commission from participating in matters when the

Commissioner has an actual disqualifying financial interest. The Commission

and NJNG therefore argue that the Pinelands Act controls and precludes

application of the COIL or the common law.

      We need not address this issue because, like the SEC, we are convinced

neither Avery nor Quinn had an actual or apparent conflict of interest that

required their recusal from participating in the Commission's decision on the




                                                                          A-0925-17
                                      14
SRL. Their participation in the Commission's decision was not barred by the

Pinelands Act, the COIL, or the common law.

      The record shows that Avery did not receive any compensation for his

service on the DEC, and he did not participate in any DEC matters after

December 12, 2016, which was before the Commission considered and approved

the SRL. There also is no evidence in the record that the DEC took an official

position on the SRL project before that date, or while the Commission's staff

and Executive Director were reviewing NJNG's amended application.

      It appears that in October 2016, another member of the DEC's board spoke

in favor of the SRL at a public hearing before the New Jersey Department of

Environmental Protection (NJDEP). However, that individual was not acting in

an official capacity for the DEC.

      Avery also has asserted that he did not have any personal involvement in

the development of the DEC's positions or statements regarding the SRL. He

resigned his position with the DEC in August 2017, which was before the

Commission heard public comments and voted on NJNG's application for

approval of the SRL.

      Furthermore, Quinn did not have a disqualifying conflict of interest

arising from his position as a member of the Lacey Township governing body.


                                                                        A-0925-17
                                     15
It appears that Quinn expressed support when it was suggested that a new gas-

fueled power plant could be constructed on the site of the Oyster Creek power

station.    Quinn did not, however, express support for the SRL project or

comment on whether the SRL would provide natural gas to a new power plant

at Oyster Creek.

         In addition, Lacey Township did not have a concrete plan for the

construction of a new power plant at Oyster Creek, no power company had

expressed an interest in building or operating such a facility, and there was no

evidence that the SRL was part of any plan to provide gas service to a new power

plant.

         Thus, Avery and Quinn were not disqualified from participating in the

Commission's decision on the SRL. As the SEC correctly determined, neither

Avery nor Quinn had a direct or indirect financial or personal interest in the SRL

project that would be incompatible with the proper discharge of their official

duties as members of the Commission.

                                       IV.

         SC and PPA argue that the Commission's approval of the SRL was

arbitrary, capricious, and unreasonable.     They contend the record does not




                                                                            A-0925-17
                                       16
support the Commission's finding that the SRL is consistent with the minimum

standards of the CMP.

      The scope of our review of a final decision of an administrative agency is

strictly limited. In re Carter, 191 N.J. 474, 482 (2007). We may reverse an

agency's decision only if it is arbitrary, capricious, or unreasonable. In re

Proposed Quest Acad. Charter Sch. of Montclair Founders Grp., 216 N.J. 370,

385 (2013). Our review of an agency's decision is limited to considering

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [Id. at 385-86 (quoting Mazza v. Bd. of Trs., 143 N.J.
            22, 25 (1995)).]

      We are required to affirm an agency's findings of fact if "supported by

adequate, substantial and credible evidence." In re Taylor, 158 N.J. 644, 656-

57 (quoting Rova Farms Resort, Inc. v. Inv.'s Ins. Co. of Am., 65 N.J. 474, 484

(1974)). We also must "give due deference to the view of those charged with

the responsibility of implementing legislative programs." In re Reallocation of

Prob. Officer, 441 N.J. Super. 434, 444 (App. Div. 2015) (quoting In re N.J.


                                                                           A-0925-17
                                      17
Pinelands Comm'n Resol. PC4-00-89, 356 N.J. Super. 363, 372 (App. Div.

2003)).

      The Pinelands Act established the Commission, N.J.S.A. 13:18A-4(a),

and directed the Commission "to prepare and adopt a comprehensive

management plan [(CMP)]" for the different portions of the Pinelands Area.

N.J.S.A. 13:18A-8. Among other things, the Act provides that the CMP must

be implemented "in a manner that will insure the continued, uniform, and

consistent protection of the pinelands area in accord with the purposes and

provisions of the [state and federal legislation]." N.J.S.A. 13:18A-8(i).

      Accordingly, the Commission adopted the CMP Rules, which established

eight specific Pinelands Management Areas with different goals, objectives,

development intensities, and permitted uses. N.J.A.C. 7:50-5.11 and -5.12(a).

RDAs and Military and Federal Installation Areas are two of the Pinelands

Management Areas established by the CMP.

      A. RDA.

      SC contends the Commission erred by finding the installation of the SRL

in the Pinelands was consistent with the CMP Rules for development in a RDA.

N.J.A.C. 7:50-5.26(b). SC argues that a natural gas pipeline is not a permitted

use in that area, and that the Commission erred by failing to make a finding that


                                                                            A-0925-17
                                      18
the SRL was "compatible with the essential character of the Pinelands

environment." Ibid.

      NJNG's application indicates that approximately 1.42 miles of the SRL

would be constructed and installed in a RDA. N.J.A.C. 7:50-5.26 governs the

minimum standards for development and land use in a RDA and states in

relevant part:

                (a) The following uses shall be permitted in a
            [RDA]:

                  1. Residential cluster development . . . .

                  ....

                  2. Residential dwelling units . . . .

                  (b) In addition to the residential uses permitted
            under (a) above, a municipality may permit any use
            which is compatible with the essential character of the
            Pinelands environment and is similar in character,
            intensity and impact to the following uses:

                  ....

                   10. Public service infrastructure except that
            centralized waste water treatment and collection
            facilities shall be permitted to service the Rural
            Development Area only in accordance with N.J.A.C.
            7:50–6.84(a)2; . . . .

            [(Emphasis added).]



                                                                      A-0925-17
                                       19
"Public service infrastructure" is defined in the CMP Rules as "gas . . . and other

public utilities developed linearly . . . provided or maintained by any public or

private entity." N.J.A.C. 7:50-2.11.

      SC argues that a use is permitted in an RDA only if it is "similar in

character, intensity and impact" to one of the uses enumerated in N.J.S.A. 7:50-

5.26, and such use must be "compatible with the essential character of the

Pinelands environment." SC contends the Commission erred by concluding that

under N.J.S.A. 7:50-5.26, the SRL is a permitted use in a RDA because it is a

"public safety infrastructure," and there was no need for the Commission to find

the SRL is "compatible with the essential character of the Pinelands

environment." We disagree.

      According to the CMP Rules, RDAs are management sections of the

Pinelands Area that have been "slightly modified" from their natural state and

"represent a balance of environmental and development values that is

intermediate between the pristine Forest Areas and existing growth areas."

N.J.A.C. 7:50-5.13(e). N.J.A.C. 7:50-5.26(b) identifies sixteen uses that are

permitted in an RDA, one of which is a "public safety infrastructure." The term

"[p]ublic service infrastructure" is defined in the CMP Rules as "gas . . . and




                                                                             A-0925-17
                                       20
other public utilities developed linearly . . . provided or maintained by any public

or private entity." N.J.A.C. 7:50-2.11.

      Here, the Commission found that under the regulation, the sixteen

enumerated uses are permitted in a RDA. Other uses are permitted in a RDA if

they are "compatible with the essential character of the Pinelands environment,"

and are "similar in character and intensity" with the uses enumerated in the

regulation. Since the SRL is a "public safety infrastructure," as defined in

N.J.S.A. 7:50-2.11, the Commission found the SRL is a permitted use in a RDA.

      We note that we are "in no way bound by the agency's interpretation of a

statute or its determination of a strictly legal issue." Ardan v. Bd. of Review,

231 N.J. 589, 604 (2018) (quoting U.S. Bank, N.A. v. Hough, 210 N.J. 187, 200

(2012)). Nevertheless, we will defer to an agency's interpretation of the statute

and the regulations it is charged with enforcing "unless the agency's

interpretation is plainly unreasonable." Ibid. (quoting In re Election Law Enf't

Comm'n Advisory Op. No. 01-2008, 201 N.J. 254, 260 (2010)).

      We are convinced that the Commission's interpretation of N.J.S.A.

7:50-5.26(a) is reasonable and consistent with the plain language of N.J.A.C.

7:50-5.26(b). The regulation clearly unambiguously allows the construction of

a "public safety infrastructure" in a RDA, and the SRL meets the definition of


                                                                              A-0925-17
                                        21
such a use. There is no merit to SC's contention that the SRL cannot be

constructed in a RDA unless the Commission specifically finds that it is

"compatible with the essential character of the Pinelands environment with the

essential character of the Pinelands environment and is similar in character,

intensity and impact to" the uses permitted in a RDA. N.J.S.A. 7:50-5.26(b).

      B. Military and Federal Installation Area.

      PPA argues the Commission erred by finding the SRL project complied

with the CMP Rules for development in a Military and Federal Installation Area.

The record shows that approximately 10.45 miles of the SRL will traverse the

Joint Base and be located within the Military and Federal Installation Area of

the Pinelands.

      N.J.A.C. 7:50-5.29 sets forth the minimum standards for development in

that area, and states in part:

                  (a) Any use associated with the function of the
             Federal Installation may be permitted in a Military and
             Federal Installation Area, provided that:

                   1. Where feasible, development shall be located
             in that portion of the installation located within the
             Pinelands Protection Area;

                   2. The use shall not require any development,
             including public service infrastructure, in the
             Preservation Area District or in a Forest Area; . . .


                                                                         A-0925-17
                                      22
            [(Emphasis added).]

      1. Location Within the Pinelands Preservation Area.

      PPA argues that the Commission erred by finding that a portion of SRL

may be constructed and installed on the Joint Base in the Preservation Area,

rather than in the Protection Area. PPA contends the Commission's finding is

inconsistent with N.J.A.C. 7:50-5.29(a)(1). We disagree.

      The National Parks and Recreation Act of 1978, 16 U.S.C. § 471i,

established the Pinelands National Reserve in New Jersey. The Pinelands Act

established the Pinelands Area within the National Reserve, and divided the

Pinelands Area into the Preservation and Protection Areas. N.J.S.A. 13:18A-2;

-3(j) and (k); -9, and -11(b). Two thirds of the Joint Base, including its entire

Lakehurst section where NJNG proposed to construct the SRL, is within the

Preservation Area, and one third is within the Protection Area.

      The record shows that NJNG considered several alternative routes

including a route in the Protection Area, but officials at the Joint Base decided

that route would not be feasible. One of the Base Commanders noted that a

route through the Protection Area "would have to transverse the range

complex[,] an area that has the potential for encountering unexploded

ordnance." Two other Base Commanders rejected other routes because of their


                                                                           A-0925-17
                                      23
proximity to "aircraft hangars, hazardous materials storage areas, jet engine fuel

storage tanks, munitions storage, live fire ranges and military housing units ."

      In addition, the Commission's staff rejected an alternative route through

the Protection Area. The staff found that selection of this route would require

installation of the pipeline in the Forest Area or the Preservation Area District

along the pipeline's route outside the Joint Base, which would be contrary to

CMP Rules.

      Thus, there is sufficient credible evidence in the record to support the

Commission's finding that the SRL route through the Preservation Area on the

Joint Base was permissible under N.J.A.C. 7:50-5.29(a)(2). The record supports

the Commission's determination that alternative routes through the Protection

Area were not feasible.

      PPA argues, however, that the Commission erred because it failed to

consider alternative routes that would have completely avoided the Joint Base.

N.J.A.C. 7:50-5.29 does not, however, require the Commission to consider

potential routes for installation outside the Joint Base. The Commission was

only required to find that routes though the Protection Area were not feasible,

and the record supports that finding.




                                                                            A-0925-17
                                        24
         2. Relationship of the SRL to the Function of the Joint Base.

         As noted, N.J.A.C. 7:50-5.29(a) states in part that "[a]ny use associated

with the function of the Federal Installation may be permitted" within the

Military and Federal Installation Area of the Pinelands. PPA contends the

record does not support the Commission's finding that the SRL is "associated

with the function" of the Joint Base.

         As we noted previously, we defer to an agency's interpretation of the

statute and regulations it is charged with enforcing, unless the agency's

interpretation is "plainly unreasonable."      Ardan, 231 N.J. at 604 (quoting

Election Law Enf't Comm'n, 201 N.J. at 260).

         Here, the Commission essentially interpreted N.J.S.A. 7:50-5.29(a) to

permit development that is "related to the function of the installation." The

Commission's interpretation is reasonable.       It is consistent with the plain

language of the regulation and the ordinary meaning of the phrase "associated

with."

         In addition, statements by the Joint Base Commanders support the

Commission's finding that the SRL will be associated with the function of that

facility. In February 2015, Colonel James C. Hodges wrote that the Joint Base

was interested in the proposed pipeline because it would provide energy


                                                                            A-0925-17
                                        25
reliability and redundancy to the facility. Colonel Hodges stated that the SRL

would be "absolutely critical" to Joint Base's mission.

      Moreover, Colonel Frederick D. Thaden indicated that the "natural gas

redundancy" would be a benefit to the Joint Base, and Colonel Neil R.

Richardson, who was the Base Commander in 2017, stated that any loss of

natural gas supply to the Joint Base would "cripple" its mission. Thus, there is

sufficient credible evidence in the record to support the Commission's finding

that the SRL is "associated with the function" of the Joint Base.

      PPA argues, however, that the SRL is not "associated with the function"

of the Joint Base because it will not connect directly with the existing natural

gas distribution system at Lakehurst. However, as NJNG points out, this is a

distinction without a difference. The SRL will provide natural gas to the Joint

Base by means of a connection to the NJNG's distribution system, which serves

all of NJNG's customers, including the Joint Base.

      The record shows that the SRL will provide reliability and redundancy to

NJNG's supply of natural gas to the Joint Base and that the SRL will be capable

of providing natural gas to the base in the event of a service disruption. We

therefore reject PPA's contentions that the SRL will not be "associated with the

function" of the Joint Base.


                                                                          A-0925-17
                                      26
        PPA further argues that the Commission's finding lacks support because

Colonel Thaden apparently thought that the SRL would connect directly with

the Joint Base. However, Thaden noted that NJNG's customers at the southern

end of its service territory were vulnerable to a disruption of gas supply from

the single existing connection at the northern end of the service territory.

Thaden believed the SRL would address this vulnerability.

        Thaden's apparent belief that the SRL would connect directly to the Joint

Base is of no consequence. He was of the view that the SRL will provide

reliability and redundancy for the supply of natural gas to the Joint Base , and

that would be so regardless of whether the SRL is connected directly to the Joint

Base.

        PPA also contends that the SRL's route through the Joint Base was merely

a pretext to secure Commission approval of the pipeline. PPA asserts that

installation of a part of the pipeline in the Joint Base was an "afterthought"

suggested by the Commission's staff.

        In support of this contention, the PPA relies on certain emails, which were

exchanged during pre-application discussions between representatives of NJNG

and the Commission's staff. There was, however, nothing improper about the




                                                                             A-0925-17
                                        27
staff suggesting changes to the proposed pipeline route during pre-application

discussions to ensure compliance with the CMP Rules.

      PPA further argues that the SRL is not "associated with the function" of

the Joint Base because the pipeline is designed to transport more gas than the

base may require. As the Commission found, however, the SRL will provide a

reliable source of natural gas for the Joint Base. The pipeline will be "associated

with the function" of the Joint Base even though it will also provide natural gas

to NJNG's other customers.

      In support of its argument, PPA also relies upon statements in a 2014

Environmental Assessment that the Joint Base's then-current natural gas supply

was "a non-interruptible system" and that "supply capacity is not considered an

issue for future growth." The statements are not relevant. They do not pertain

to the purpose of the SRL, which is to ensure an adequate and reliable source of

natural gas to NJNG's customers in the southern end of its service territory ,

including the Joint Base.

      C. Compliance With the CMP's Environmental Standards.

      SC and PPA contend the SRL does not comply with the environmental

standards for forested wetlands and threatened and endangered species in the




                                                                             A-0925-17
                                       28
CMP. In addition, PPA argues that the SRL fails to comply with the CMP's

minimum environmental standards for water quality.

      1. Forested Wetlands.

      N.J.A.C. 7:50-6.6 states in pertinent part that: "[d]evelopment shall be

prohibited in all wetlands . . . in the Pinelands except as specifically authorized

in this Part." N.J.A.C. 7:50-6.13 sets forth five factors that must be met for

certain linear improvements to be permitted in wetlands:

                   (a) Bridges, roads, trails and utility transmission
            and distribution facilities and other similar linear
            facilities shall be permitted in wetlands provided that:

                   1. There is no feasible alternative route for the
            facility that does not involve development in a wetland
            or, if none, that another feasible route which results in
            less significant adverse impacts on wetlands does not
            exist;

                  2. The need for the proposed linear improvement
            cannot be met by existing facilities or modification
            thereof;

                 3. The use represents a need which overrides the
            importance of protecting the wetland;

                  4. Development of the facility will include all
            practical measures to mitigate the adverse impact on the
            wetland; and

                  5. The resources of the Pinelands will not be
            substantially impaired as a result of the facility and its


                                                                             A-0925-17
                                       29
            development as determined exclusively based on the
            existence of special and unusual circumstances.

      The record shows that the SRL will run predominantly under existing

roadways or shoulders; however, the pipeline will disturb 390.3 square feet of

forested wetlands in the Pinelands. Applying the five factors in N.J.A.C. 7:50-

6.13, the Commission's staff found that the SRL is permitted in this area. The

Commission accepted the staff's analysis.

      The Commission found there were no feasible alternative routes for the

section of the SRL that would result in the disturbance of fewer wetlands. The

Commission determined that the need for gas supply resiliency and redundancy

in the southern end of NJNG's service territory could not be met by other existing

energy facilities, and this need overrode the importance of protecting affected

wetlands.

      The Commission also found that NJNG would mitigate the pipeline's

impacts upon the wetlands by using Horizontal Directional Drilling (HDD) in

construction of the pipeline. The use of HDD would avoid ground impacts and

minimize the impact on wetland vegetation that would result from the hand

cutting of trees. The Commission found the SRL will not result in a substantial

impairment of the resources in the Pinelands.          The record supports the

Commission's findings.

                                                                            A-0925-17
                                       30
      SC argues, however, that the Commission should not have approved

NJNG's application because the removal of trees in a 390.3 square foot area of

forested wetland, by its very definition, is a substantial impairment. N.J.A.C.

7:50-6.7 states:

                  (a) A significant adverse impact shall be deemed
            to exist where it is determined that one or more of the
            following modifications of a wetland will have an
            irreversible effect on the ecological integrity of the
            wetland and its biotic components including, but not
            limited to, threatened or endangered species of plants
            or animals:

                  1. An increase in          surface   water   runoff
            discharging into a wetland;

                   2. A change in the normal seasonal flow patterns
            in the wetland;

                   3. An alteration of the water table in the wetland;

                 4. An increase in erosion resulting in increased
            sedimentation in the wetland;

                 5. A change in the natural chemistry of the
            ground or surface water in the wetland;

                   6. A loss of wetland habitat;

                   7. A reduction in wetland habitat diversity;

                   8. A change in wetlands species composition; or




                                                                         A-0925-17
                                       31
                  9. A significant disturbance of areas used by
            indigenous and migratory wildlife for breeding,
            nesting, or feeding.

                  (b) Determinations under (a) above shall consider
            the cumulative modifications of the wetland due to the
            development being proposed and any other existing or
            potential development which may affect the wetland[.]

      SC contention lacks sufficient merit to warrant discussion.       R. 2:11-

3(e)(1)(E). We are convinced that there is sufficient credible evidence in the

record to support the Commission's finding that the SRL will not have a

"significant adverse impact" upon forested wetlands, as that phrase is defined in

N.J.A.C. 7:50-6.7.

      2. Threatened and Endangered Species.

      SC argues that installation of the SRL will cause irreversible adverse

impacts on threatened and endangered species and their habitats in the Pinelands

Area, which is not permitted by the CMP Rules. SC contends the Commission

did not adequately explain how NJNG will avoid irreversible adverse impacts to

the sickle-leaved golden aster, a threatened and endangered plant species.

      N.J.A.C. 7:50-6.27(a) states:

                  No development shall be carried out by any
            person unless it is designed to avoid irreversible
            adverse impacts on the survival of any local
            populations of those plants designated by the
            Department of Environmental Protection as endangered

                                                                             A-0925-17
                                      32
            plant species pursuant to N.J.A.C. 7:5C-5.1 as well as
            the following plants, which are hereby found and
            declared to be threatened or endangered plants of the
            Pinelands . . . .

One of the plant species listed in the regulations is the sickle-leaved golden aster

(Pityopsis falcata, formerly Chrysopsis falcata). N.J.A.C. 7:50-6.27(a)(7).

      During its review of the application, the Commission's staff obtained from

NJNG reports and information that identified a small population (0.20 acres or

456 plants) of sickle-leaved golden aster in an area of the Joint Base that would

be used as "lay-down areas" for the temporary storage and assembly of

construction equipment and supplies related to the use of HDD. To address this

concern, NJNG revised the SRL project to eliminate the use of HDD for that

section of the pipeline.

       Instead, NJNG proposed using conventional bore drilling, which would

eliminate the need for lay down areas and thereby would avoid any impact on

the threatened and endangered plant species. The Commission's staff explained

that, with removal of the lay down areas, the SRL "would be installed within the

limits of the existing road using a conventional bore installation process. That

revision eliminated all potential impacts to the local population of [s]ickle-

leaved golden aster."



                                                                              A-0925-17
                                        33
      After considering all of NJNG's submissions, including surveys, maps,

and changes to the planned construction, the Commission's staff concluded,

"that given the redesign, and that the proposed natural gas pipeline will be

constructed almost entirely within existing rights-of-way and roads, the

proposed project will not result in irreversible adverse impact on the survival of

the local population of this [threatened and endangered] species." To ensure

that no unforeseen impacts occur, the Commission required NJNG to have a

biologist for both animal and plant species on site during construction.

      On appeal, SC contends the Commission erred by accepting the claim that

conventional boring techniques would eliminate any adverse impacts to the

sickle-leaved golden aster.      SC asserts that the Commission should have

requested further information on this issue. It contends NJNG provided no

concrete evidence on the effects conventional boring would have on the plants

in question.

      We are convinced, however, that the Commission reasonably relied upon

the technical expertise of its staff in finding that use of conventional bore drilling

would avoid adverse impacts to the sickle-leaved golden aster by eliminating

the use of HDD in areas where these plants are found. Moreover, as noted, the

Commission required NJNG to have a biologist on site during construction to


                                                                               A-0925-17
                                         34
ensure that the installation of the pipeline will not adversely affect the plant

species at issue.

      3. Water Quality.

      PPA contends the Commission erred by approving the SRL without

considering whether the pipeline will be constructed in the same general area as

two Superfund sites with groundwater contamination in the Joint Base area.

PPA argues that the Commission's decision is inconsistent with the CMP Rules.

      N.J.A.C. 7:50-6.81 states in pertinent part that the Pinelands Act and the

CMP are intended to "protect and maintain the quality of surface and ground

water [in the Pinelands environment] through the control and development o f

land use and close cooperation and coordination with local, state and federal

agencies of government." In addition, N.J.A.C. 7:50-6.83 states:

                    (a) All development permitted under this Plan . . .
             shall be designed and carried out so that the quality of
             surface and ground water will be protected and
             maintained. . . .

                   (b) Except as specifically authorized in this Part,
             no development which degrades surface or ground
             water quality or which establishes new point sources of
             pollution shall be permitted.

                   (c) No development shall be permitted which
             does not meet the minimum water quality and potable
             water standards of the State of New Jersey or the United
             States.

                                                                          A-0925-17
                                        35
      In addressing the public comments regarding the groundwater

contamination of the Superfund sites, the Commission's staff noted that the New

Jersey Department of Environmental Protection (NJDEP) and the United States

Environmental Protection Agency (USEPA) had addressed the issues related to

these sites. The staff stated:

            The NJDEP's review concluded that the pipeline is
            proposed in areas where there is no soil contamination.
            The NJDEP notes that there is groundwater
            contamination in some areas; however, it is 50 to 70
            feet below ground surface and the pipeline will not be
            deeper than 20 feet below ground surface. Therefore,
            contaminated groundwater will not be encountered.
            The USEPA reviewed [the Joint Base's] March 2017
            Environmental Assessment regarding the project and
            made a finding of no significant impact.

      Thus, the record supports the Commission's finding that the installation of

the SRL will not adversely affect the groundwaters or soil in the Pinelands Area.

PPA argues, however, that the Commission erred by failing to require additional

studies of soil and groundwater contamination, geology, and the water table

along the proposed pipeline route.

      PPA asserts that the Commission erroneously relied upon "limited

studies" previously conducted on the Superfund sites and outdated well testing.

PPA contends that without any current or specific evaluation of the soil and

ground water contamination along the SRL's route and any construction related

                                                                           A-0925-17
                                      36
thereto, the Commission's finding that the SRL will not "cause further issues of

contamination is unjustified and unreliable."

      PPA's argument lacks sufficient merit to warrant extended comment. R.

2:11-3(e)(1)(E). We are convinced there is sufficient credible evidence in the

record to support the Commission's finding that the SRL will not have a

significant adverse impact upon the groundwater quality in the Pinelands, and

that further testing of the soil and groundwaters along the pipeline route was not

required.

      D. Reliance on the Board's Findings.

      SC argues that the Commission erred by relying on the Board's risk

assessments for corrosion, ruptures, and other pipeline accidents. It claims the

Commission failed to perform an independent review of the need for the SRL in

light of the heightened protections required by the Pinelands Act and the CMP

Rules. SC further argues that the Commission erred by relying on the Board's

determination that the pipeline will be operated and installed safely.

      Our Supreme Court has emphasized the importance of "comity and

deference to sibling agencies" where the government oversees "complex and

manifold activities that are also the appropriate statutory concern of other

governmental bodies." Hinfey v. Matawan Reg'l Bd. of Educ., 77 N.J. 514, 531


                                                                            A-0925-17
                                       37
(1978). The Board had the authority and expertise to determine: (1) whether the

entire SRL met the applicable safety requirements to be installed and operated

"with a maximum operating pressure in excess of 250 [pounds force per square

inch gauge pressure] within 100 feet of any building intended for human

occupancy," N.J.A.C. 14:7-1.4; (2) whether the SRL was "necessary for the

service, convenience or welfare of the public," N.J.S.A. 40:55D-19, and whether

the proposed route was "practicable," N.J.S.A. 48:9-25.4. The Commission

reasonably relied upon the Board's decision on these issues.

      Nevertheless, the Commission's Executive Director and its staff

independently evaluated the SRL in light of the requirements in the Pinelands

Act and CMP Rules. The Commission imposed additional conditions upon its

approval to address safety issues, including installation of vales for emergency

shutdowns, safety inspections, and protections for T&E species.

      Thus, there is no merit to SC's contention that the Commission mistakenly

relied upon the Board's assessment of the risks associated with corrosion,

ruptures, and pipeline accidents.

                                      V.

      PPA also contends that the Commission's review process violates due

process, the Pinelands Act, and the CMP. We reject these arguments for the


                                                                          A-0925-17
                                      38
reasons stated in our opinion on the PPA's appeal from the adoption of PC4 -17-

10 (A-4997-16) and on PPA's appeal from the Commission's denial of its request

for an adjudicatory hearing (A-999-17).

      We have considered the other arguments raised by SC and PPA and

conclude these arguments lack sufficient merit to warrant discussion in this

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-0925-17
                                     39